64 N.Y.2d 733 (1984)
Helen Kleinberg et al., Appellants,
v.
Ambassador Associates et al., Respondents.
Court of Appeals of the State of New York.
Decided December 20, 1984.
Barry S. Gedan for appellants.
Jeremy D. Morley for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*734MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Although it appears that the parties may have agreed orally to settle a prior proceeding, the terms of such settlement were not made "definite and complete" in open court (see Matter of Dolgin Eldert Corp., 31 N.Y.2d 1, 10) and there was no agreement in writing enforceable pursuant to CPLR 2104. Thus Special Term properly granted summary judgment in favor of defendants dismissing the complaint in this action to enforce a stipulation of settlement.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.